     Case 1:20-cv-00961-AWI-BAM Document 23 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ARIES GASIFICATION, LLC,                         Case No. 1:20-cv-00961-AWI-BAM
12                     Plaintiff,                     ORDER GRANTING JOINT MOTION TO
                                                      CONTINUE SCHEDULING
13          v.                                        CONFERENCE
14   NORTH FORK COMMUNITY POWER,                      (Doc. No. 22)
     LLC, a California limited liability
15   company; PHOENIX BIOMASS
     ENERGY, INC., a Delaware corporation;
16   and EQTEC PLC, a foreign corporation,
17                     Defendants.
18

19          On January 5, 2021, Plaintiff Aries Gasification, LLC (“Plaintiff”) and Defendants North

20   Fork Community Power, LLC, Phoenix Biomass Energy, Inc., and EQTEC, plc (collectively

21   “Defendants”) filed a joint motion to continue the Scheduling Conference currently set for

22   January 12, 2021. (Doc. No. 22.) The parties submit that good cause supports their request in

23   light of Defendants’ motion to dismiss the complaint, which is presently set for hearing on

24   January 25, 2021. The parties contend that Court and party resources would be better served by

25   postponing the Scheduling Conference in order to permit the Court to resolve Defendants’

26   pending motion to dismiss before the case proceeds. (Id.)

27          Having considered the parties’ request, and good cause appearing, the Joint Motion to

28   Continue Scheduling Conference is GRANTED. The Scheduling Conference currently set for
                                                     1
     Case 1:20-cv-00961-AWI-BAM Document 23 Filed 01/06/21 Page 2 of 2


 1   January 12, 2021 is CONTINUED to February 25, 2021, at 8:30 AM in Courtroom 8 (BAM)

 2   before Magistrate Judge Barbara A. McAuliffe. At least one week prior to the conference, the

 3   parties shall file a Joint Scheduling Report. The parties shall appear at the conference with each

 4   party connecting remotely either via Zoom video conference or Zoom telephone number. The

 5   parties will be provided with the Zoom ID and password by the Courtroom Deputy prior to the

 6   conference. The Zoom ID number and password are confidential and are not to be shared.

 7   Appropriate court attire required.

 8
     IT IS SO ORDERED.
 9

10      Dated:     January 6, 2021                            /s/ Barbara   A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
